Citation Nr: 0606151	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of an eye 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1983 to March 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for residuals 
of a left knee injury and entitlement to a rating in excess 
of 30 percent for post traumatic stress disorder (PTSD) are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

It is not shown that the veteran has an eye disability, or 
that any such disability would be related to service.  


CONCLUSION OF LAW

Service connection for residuals of an eye injury is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A January 2004 statement of the case 
(SOC) provided the veteran the text of the regulatory 
provision requiring VA to request that he submit any evidence 
in his possession pertaining to his claim.  The September 
2003 rating decision, the January 2004 SOC and a March 2005 
supplemental SOC (SSOC) also provided the text of other 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  The veteran was provided with an 
ophthalmic evaluation in July 2004.  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records reveal that the veteran received 
medical treatment several times between August 1983 and 
December 1986 for corneal abrasions and the presence of 
foreign bodies.  In August 1983 he was treated for a corneal 
abrasion of the left eye and in January 1984 he was treated 
for a foreign body in the left eye.  In October 1985 he was 
treated for a foreign body in the right eye. and a mild 
abrasion was noted.  In December 1986 he was again treated 
for a foreign body in the left eye with an ultimate 
diagnostic impression of corneal abrasion, healed.  On 
separation examination in December 1987, the veteran's visual 
acuity, refraction, ophthalmoscopic functioning, pupils and 
ocular motility were all normal.  In his report of medical 
history on separation, the veteran indicated that he did not 
have any current eye trouble.  

In a statement accompanying his March 2004 Form 9 the veteran 
indicated that he often got slag in his eyes while in 
service; that on one occasion the slag was embedded, and 
medical personnel had to use needles to pry it out; and that 
a doctor informed him at the time that his eyesight would be 
adversely affected in the future by the slag related 
injuries. 

A July 2004 private ophthalmic examination on behalf of VA 
produced a diagnosis of mild refractive error bilaterally.  
The veteran complained of occasional blurry vision and a 
starburst effect around lights.  Physical examination showed 
astigmatism in the right eye and mild myopia in the left eye 
with best corrected vision at distance of 20/30+ bilaterally 
and best corrected reading vision of 20/25 bilaterally.  
Pupils were 4.0 mm, round and reactive to light and there was 
no afferent pupillary defect noted.  Extraocular movement was 
full bilaterally.  Applanation tonometry testing for glaucoma 
revealed a pressure of 11 mmHg in the right eye and 10 mmHg 
in the left eye.  Examination of the eyelashes, conjunctiva, 
anterior chamber, cornea, iris and crystalline lens was clear 
bilaterally.  The optic nerve, macula, retinal vessels and 
retinal periphery were also clear bilaterally.  The right 
visual field was full, with the following dimensions; 
superiorly 45 degrees, nasally 45 degrees, inferiorly 45 
degrees and temporally 70 degrees.  The left visual field was 
full with the following dimensions: superiorly 44 degrees, 
nasally 40 degrees, inferiorly 43 degrees and temporally 70 
degrees.  The examiner commented that the veteran's corrected 
vision at distance was good bilaterally and reading vision 
was very good bilaterally.  Careful examination revealed no 
corneal or other scarring in the anterior segment which could 
be related to the eye injuries the veteran had in service.  
Examination of the lens and retina was also clear 
bilaterally.  Overall, the examination was unremarkable and 
the examiner could not explain why the veteran saw an 
occasional starburst effect around lights.  However, he 
recommended that the veteran wear polarized sunglasses if the 
effect occurred during the day.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In the instant case there is no medical evidence of current 
eye disability.  The July 2004 private ophthalmic examination 
on behalf of VA produced only a diagnosis of mild refractive 
error  bilaterally.  Refractive error is not a disability for 
VA compensation purposes.  See 38 C.F.R. § 4.9.  Given that 
there is no other medical evidence of record documenting 
current eye pathology, the record contains no evidence of a 
current eye disability for VA compensation purposes.   In the 
absence of proof of current disability, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).   

Given the lack of proof of current eye disability, analysis 
of this claim need not proceed further.  However, it is 
noteworthy that the record also does not contain any evidence 
of a nexus between any current eye pathology and eye injury 
in service.  To the contrary, the July 2004 examiner 
specifically found no current corneal or other scarring in 
the anterior segment which could be related to the eye 
injuries the veteran had in service.  While the veteran may 
believe that he has a current eye disability related to 
service, as a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent evidence that the veteran has an eye 
disability or that any such disability might be related to 
his service, the preponderance of the evidence is against the 
claim and it must be denied.  


ORDER

Service connection for residuals of an eye injury is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
the NOD within one year of the date of mailing of notice of 
the RO decision), VA must respond by explaining the basis of 
the decision to the veteran (in the form of a SOC), and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202.

In separate March 2005 rating decisions, the RO granted 
service connection for PTSD with a rating of 30 percent and 
denied service connection for residuals of a left knee 
injury.  Notice of these decisions was sent to the veteran on 
March 7, 2005 and March 19, 2005.  He submitted statements 
expressing disagreement with these decisions in May 2005, 
within one year of the notice.  A SOC has not yet been issued 
regarding these matters.  While the Board recognizes that 
perhaps this may be due to the fact that the claims file was 
at the Board, under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that these issues 
remain pending in appellate status (see 38 C.F.R. § 3.160(c)) 
and require further action.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 19.26.  In this regard, it is noteworthy that these 
claims are not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.  

Consequently, the case is REMANDED for the following:

The RO should issue an appropriate SOC 
addressing the issues of entitlement 
to service connection for residuals of 
a left knee injury, and entitlement to 
a rating in excess of 30 percent for 
PTSD.  The veteran must be advised of 
the time limit for filing a 
substantive appeal. 38 C.F.R. § 
20.302(b).  Then, if the appeal is 
timely perfected, these issues should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.

The purpose of this remand is to fulfill the requirements of 
the Court in Manlincon.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


